Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Applicant’s information disclosure statements filed 5/12/2021, 6/15/2021, 11/10/2021, and 2/7/2022 have been considered and are included in the file.
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because the abstract refers to purported merits, i.e. productivity increase and minimized labor.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claims 1, 2, 7-13, and 15-16 are objected to because of the following informalities:  
In claim 1, lines 5-6, “structure the trolley conveyor comprising” should be changed to -- structure, the trolley conveyor comprising: --.
In claim 1, line 7, “with inner sidewall” should be changed to – with inner sidewalls--.
In claim 1, lines 11-14, “the chain portion comprising a first chain portion having a pair of vertical wheels and a second chain portion having at least one vertical wheel, wherein a plurality of first chain portions and second chain portions are provided” should be changed to --the chain portion comprising a plurality of first chain portions each having a pair of vertical wheels and a plurality of second chain portions each having at least one vertical wheel are provided--.
In claim 2, line 2, “a packaging station at least one location in or adjacent the plant factory” should be changed to --a packaging station in at least one location in or adjacent to the plant factory--.
In claim 7, line 2, “wherein straight portions of track” should be changed to --wherein the plurality of straight sections of the track--.
In claim 8, lines 4-6, “the system is configured to move plant containers suspended by hangers from the chain portion through the water supply section to water plants in plant containers” should be changed to --the system is configured to move the plurality of plant containers suspended by the plurality of hangers from the chain portion through the water supply section to water plants in the plurality of plant containers--.
In claim 9, line 4, “supply section have inner sidewalls, and the water supply pipe having” should be changed to --supply section has inner sidewalls, and the water supply pipe has--.
In claim 9, line 7, “plants in plant containers” should be changed to --plants in the plurality of plant containers--.
In claim 10, lines 4-7, “the system is configured to move plant containers suspended by hangers from the chain portion through the nutrient solution supply section to provide nutrient solution to plants in plant containers” should be changed to --the system is configured to move the plurality of plant containers suspended by the plurality of hangers from the chain portion through the nutrient solution supply section to provide nutrient solution to plants in the plurality of plant containers--.
In claim 11, line 8, “plants in plant containers” should be changed to --plants in the plurality of plant containers--.
In claim 12, lines 4-6, “the system is configured to move plant containers suspended by hangers from the chain portion through the fertilization section, to supply air for enable movement of pollen between plants in plant containers” should be changed to --the system is configured to move the plurality of plant containers suspended by the plurality of hangers from the chain portion through the fertilization section, to supply air in order to enable movement of pollen between plants in the plurality of plant containers--.
In claim 13, line 7, “plants in plant containers” should be changed to --plants in the plurality of plant containers--.
In claim 15, lines 3-4, “from environmental sensors” should be changed to --from the environmental sensors--. 
In claim 16, lines 3-4, “from environmental sensors” should be changed to --from the environmental sensors--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a track” in lines 5 and 7. It is unclear if the track in line 7 is a separate, distinct track than the track recited in line 5. It is suggested that the portions discussing the track all be placed in the same section of the claim. 
Claim 1 recites the limitation “the chain portions” in line 15. It is unclear which component is being addressed since there is a singular chain portion and a plurality of first chain portions and a plurality of second chain portions. 
Claim 1 recites the limitation “the upper slots of the track” in line 16. It is unclear since the track is recited as having an upper slot in line 8. 
Claim 1 recites the limitation “from the neck” in line 17. It is unclear if there is a singular neck or a plurality of necks as recited in line 15.  
Claim 1 recites the limitation “a plant support footprint” in lines 21-22. It is unclear what the definition of this limitation is and what the boundaries of this limitation are with respect to the rest of the limitations within the claim. 
Claim 1 recites the limitation "the plant factory" in line 28.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation “wherein the chain portion moves along the inclined portion of the track, to provide a continuous chain portion” in lines 4-5. It is unclear where exactly the chain portion is since claim 1 recites “an endless flexible chain portion”, and claim 7 appears to limit the chain portion to the inclined portion of the track. 
Claims 8, 10, and 12 recite the limitation “a straight portion of the track”. It is unclear if this is a separate distinct straight area along the track from the plurality of straight sections recited in claim 1 or part of the same. 
Claims 9, 11, and 13 recite the limitation “a straight section of the track”. It is unclear if this is a separate distinct straight section along the track from the plurality of straight sections recited in claim 1 or part of the same.
Claims 2-6 and 14-16 are rejected as depending upon a rejected claim. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Bradford et al. (US 2012/0137578) in view of Kunio et al. (JPH08127411, machine translation attached) and Kamp (CN 102368900, machine translation attached).
Regarding claim 1, Bradford et al. discloses a cultivation system for plants (abstract), comprising: providing a building structure, the building structure having an interior footprint defined by size and shape (Fig. 1, (2)); providing a trolley conveyor (Figs. 1-6, conveyor system for apparatus (6)) within the building structure, the trolley conveyor having a track ( (8), (108)) supported at least in part within the building structure the trolley conveyor comprising a track, the track ((8), (108)) comprising a tubular member with inner sidewall and a slot (paragraph [0055], track includes a track guide (110) that is generally tubular and a slot along a lower side), the track laid out along a plurality of straight sections connected by curved sections laid out at least in part in a serpentine pattern (Fig.3), a chain portion, the chain portion comprising a first chain portion having a pair of vertical wheels and a second chain portion having at least one vertical wheel (Fig. 4, paragraphs [0054] and [0055] show a chain assembly (112) with chain links (120) each having a wheel (122)), wherein a plurality of first chain portions and second chain portions are provided forming an endless flexible chain portion for movement within the track (Fig. 4), the chain portions further comprising necks sized and shaped for upward extension through the slots of the track (portion holding (124)), and hanger coupling flanges (124) extending outward from the neck, a plurality of hangers (126), the hangers affixed to hanger coupling flanges (124) of the first chain portions or second chain portions, the hangers having plant support portions (140) configured to support a plurality of plant containers (146) for growing plants therein, the plant support portions having a plan support footprint ((140) occupies an area, Fig. 6), a chain portion drive mechanism (30) configured for moving the chain portion, a control unit (246), the control unit programmed to direct the chain portion drive mechanism to move the chain portion in response to manual input or to input from sensors (244); wherein the track is laid out so that plant support portions on adjacent straight sections of track are closely adjacent so that insufficient space is provided for passage of human workers between plant support portions on adjacent straight track sections (Figs. 2 and 6 shows that no human worker could pass through the space between track sections). 
Bradford et al. does not explicitly disclose that the slot is an upper slot, the hanger coupling flanges extending horizontally outward from the neck, the sensors configured to monitor environment conditions in the plant factory. 
Kunio et al. teaches a track with an upper slot (Figs. 1 and 3), and the hanger coupling flanges extending horizontally outward from the neck ((2) and (4), Fig. 3 shows that there is a horizontal outward portion of the hanger coupling flanges from the neck). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Bradford et al. by providing an upper slot as taught by Kunio et al. in order to provide carriage from above and around the track. 
Kamp teaches the sensors configured to monitor environmental conditions in the plant factory (paragraph [0017] of machine translation discusses sensors for environmental conditions). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cultivation system of Bradford et al. modified by Kunio et al. to include environmental sensors as taught by Kamp in order to provide information and further control of the plants for improved cultivation purposes.  
Regarding claim 14, Bradford et al. as modified by Kunio et al. and Kamp teaches (references to Kamp) wherein the environmental sensors of the control unit comprises temperature sensors and humidity sensors (paragraph [0017] of machine translation discusses temperature and humidity sensors for environmental conditions).
Regarding claim 15, Bradford et al. as modified by Kunio et al. and Kamp teaches (references to Kamp) wherein the plant factory further comprises an openable roof, and wherein the control unit is configured to open and close the roof in response to signals from environmental sensors (Fig. 1; (5); paragraphs [0034]-[0035] of machine translation teach of ventilation windows controlled by control system). 
Regarding claim 16, Bradford et al. as modified by Kunio et al. and Kamp teaches (references to Kamp) wherein the plant factory further comprises openable windows, and wherein the control unit is configured to open and close windows in response to signals from environmental sensors ((5); paragraphs [0034]-[0035] of machine translation teach of ventilation windows controlled by control system). 
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Bradford et al. (US 2012/0137578) in view of Kunio et al. (JPH08127411, machine translation attached) and Kamp (CN 102368900, machine translation attached) and further in view of Aznar Vidal (US 2015/0173315).
Regarding claim 2, Bradford et al. as modified by Kunio et al. and Kemp does not explicitly teach the system further comprising providing a packaging station at least one location in or adjacent the plant factory, the packaging station comprising a worktable for a worker to receive plants in plant containers and pack plants or parts thereof for shipment; and wherein the track of the trolley conveyor is located adjacent or above the packaging station. 
Aznar Vidal teaches a packaging station at least one location in or adjacent the plant factory, the packaging station comprising a worktable for a worker to receive plants in plant containers and pack plants or parts thereof for shipment; and wherein the track of the trolley conveyor is located adjacent or above the packaging station (Fig. 3 shows a worktable for a worker, paragraphs [0056] teaches a packaging station (12) along the automatic assembly line rail system). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Bradford et al. modified by Kunio et al. and Kemp to include a packaging station as taught by Aznar Vidal in order to efficiently process the plants locally for distribution. 
Regarding claim 3, Bradford et al. as modified by Kunio et al., Kemp, and Aznar Vidal teaches (references to Aznar Vidal) wherein the system comprises separating flowers, fruits, or leaves from plants in plant containers (paragraph [0038], selection and picking of the fruit).  
Claims 4-6, 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Bradford et al. (US 2012/0137578) in view of Kunio et al. (JPH08127411, machine translation attached) and Kamp (CN 102368900, machine translation attached) and further in view of Kazuyuki (JP H10215701, machine translation attached).
Regarding claim 4, Bradford et al. as modified by Kunio et al. and Kemp does not explicitly teach wherein the track has a bottom portion having a plurality of apertures therein, and wherein the track further comprises a plurality of containers, each of the containers detachably coupled with an aperture in the bottom the track.
Kazuyuki teaches the track has a bottom portion having a plurality of apertures therein, and wherein the track further comprises a plurality of containers, each of the containers detachably coupled with an aperture in the bottom the track (oil pans (22) arranged on the frame (18) to store the falling oil). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Bradford et al. modified by Kunio et al. and Kemp with a plurality of containers as taught by Kazuyuki in order to avoid oil, needed for the maintenance of the system, contacting the plants. 
Regarding claim 5, Bradford et al. as modified by Kunio et al, Kemp, and Kazuyuki teaches (references to Kazuyuki) wherein the system further comprises collection oil or debris in the plurality of containers, wherein oil or debris is substantially prevented from reaching plants in the plant containers (oil pans (22) arranged on the frame (18) to store the falling oil). 
Regarding claim 6, Bradford et al. as modified by Kunio et al, Kemp, and Kazuyuki teaches (references to Kazuyuki) wherein the bottom portion of the track adjacent an aperture in the plurality of apertures further comprises a downwardly sloping wall, and wherein oil or debris is urged by gravity toward a container in the plurality of containers (Fig. 3 shows the angle of the track adjacent the aperture has a downward slope).
Regarding claim 8, Bradford et al. as modified by Kunio et al. and Kemp does not explicitly teach wherein the plant factory further comprises a water supply section, and wherein the water supply section is provided as a tunnel like structure surrounding a straight portion of the track, and wherein the system is configured to move plant containers suspended by hangers from the chain portion through the water supply section to water plants in plant containers.
Kazuyuki teaches the plant factory further comprises a water supply section (31), and wherein the water supply section is provided as a tunnel like structure surrounding a straight portion of the track (Fig. 1), and wherein the system is configured to move plant containers suspended by hangers from the chain portion through the water supply section to water plants in plant containers (paragraph [0022] of machine translation). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Bradford et al. modified by Kunio et al. and Kemp with a tunnel like structure water supply section as taught by Kazuyuki in order to provide a scheduled watering for the plants as they move along the track within the system. 
Regarding claim 9, Bradford et al. as modified by Kunio et al, Kemp, and Kazuyuki teaches (references to Kazuyuki) wherein the tunnel like structure of the water supply section is formed along a straight section of track (Fig. 1), and wherein a water supply pipe is provided under length of track, the water supply section have inner sidewalls, and the water supply pipe having branch water pipes adjacent the inner sidewalls of the tunnel like structure, and further comprises a plurality of water supply nozzles, the water supply nozzles configured to supply water to plants in plant containers as they are moved through the tunnel like structure by the chain portion of the trolley conveyor (paragraph [0024] discloses a pipe from below with a water supply nozzle). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Bradford et al. as modified by Kunio et al, Kemp, and Kazuyuki with a plurality of pipes and nozzles in order to remove the necessity of mobility of the one pipe and nozzle and reducing moving parts to have to repair and maintain. Further, it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F. 2d 669, 124 USPQ 378 (CCPA 1960). Adding additional nozzles does as expected, producing water supplies at different angles.      
Regarding claim 10, Bradford et al. as modified by Kunio et al. and Kemp does not explicitly teach wherein the plant factory further comprises a nutrient solution supply section, and wherein the nutrient solution supply section is provided as a tunnel like structure surrounding a straight portion of the track, and wherein the system is configured to move plant containers suspended by hangers from the chain portion through the nutrient solution supply section to provide nutrient solution to plants in plant containers.
Kazuyuki teaches the plant factory further comprises a nutrient solution supply section (31), and wherein the nutrient solution supply section is provided as a tunnel like structure surrounding a straight portion of the track (Fig. 1), and wherein the system is configured to move plant containers suspended by hangers from the chain portion through the nutrient solution supply section to provide nutrient solution to plants in plant containers (paragraph [0024] of machine translation). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Bradford et al. modified by Kunio et al. and Kemp with a tunnel like structure nutrient solution supply section as taught by Kazuyuki in order to provide a scheduled supply of nutrients for the plants as they move along the track within the system.
Regarding claim 11, Bradford et al. as modified by Kunio et al, Kemp, and Kazuyuki teaches (references to Kazuyuki) wherein the tunnel like structure of the nutrient solution supply section is formed along a straight section of track (Fig. 1), and wherein a nutrient solution supply pipe is provided under length of track, the nutrient solution supply section have inner sidewalls, and the nutrient solution supply pipe having branch water pipes adjacent the inner sidewalls of the tunnel like structure, and further comprises a plurality of nutrient solution supply nozzles, the nutrient solution supply nozzles configured to supply nutrient solution to plants in plant containers as they are moved through the tunnel like structure by the chain portion of the trolley conveyor (paragraph [0024] discloses a pipe from below with a nutrient solution supply nozzle). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Bradford et al. as modified by Kunio et al, Kemp, and Kazuyuki with a plurality of pipes and nozzles in order to remove the necessity of mobility of the one pipe and nozzle and reducing moving parts to have to repair and maintain. Further, it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F. 2d 669, 124 USPQ 378 (CCPA 1960). Adding additional nozzles does as expected, producing nutrient solution supplies at different angles.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Bradford et al. (US 2012/0137578) in view of Kunio et al. (JPH08127411, machine translation attached) and Kamp (CN 102368900, machine translation attached) and further in view of Hoffmann et al. (US 6450326).
Regarding claim 7, Bradford et al. as modified by Kunio et al. and Kemp does not explicitly teach wherein the track further comprises an inclined portion, and wherein straight portions of track are provided at a first level and at a second level, and where the second level is higher than the first level, and wherein the chain portion moves along the inclined portion of the track, to provide a continuous chain portion. 
Hoffmann et al. teaches a track comprises an inclined portion, and wherein straight portions of track are provided at a first level and at a second level, and where the second level is higher than the first level, and wherein the chain portion moves along the inclined portion of the track, to provide a continuous chain portion (col. 6, lines 27-28 tells of inclined portions of the track and the chain portion moving along the track, with an incline there will be a first level that is higher than a second level). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system to include inclined portions of the track as taught by Hoffmann et al. in order to help provide momentum for the plurality of plant containers as they move along the track or to make clearance for items underneath the track in portions of the plant factory.  
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Bradford et al. (US 2012/0137578) in view of Kunio et al. (JPH08127411, machine translation attached) and Kamp (CN 102368900, machine translation attached) and further in view of Lee et al. (KR 20180020542, machine translation attached) and Solomon et al. (US 2019/0335676).
Regarding claim 12, Bradford et al. as modified by Kunio et al. and Kemp does not explicitly teach wherein the plant factory further comprises a fertilization section, and wherein the fertilization section is provided as a tunnel like structure surrounding a straight portion of the track, and wherein the system is configured to move plant containers suspended by hangers from the chain portion through the fertilization section, to supply air for enable movement of pollen between plants in plant containers. 
Lee et al. teaches the plant factory further comprises a fertilization section, and wherein the fertilization section is provided, and wherein the system is configured to move plant containers suspended by hangers from the chain portion through the fertilization section, to supply air for enable movement of pollen between plants in plant containers (paragraph [0058] discusses fertilization with air circulation for pollen). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Bradford et al. modified by Kunio et al. and Kemp with a fertilization section as taught by Lee et al. in order to provide air flow for pollen movement between plants for growth.
Lee et al. does not explicitly teach the fertilization section provided as a tunnel like structure surrounding a straight portion of the track.
Solomon et al. teaches the fertilization section provided as a tunnel like structure surrounding a straight portion of the track (Fig. 2b, air nozzles (296) provide the supply of air, paragraph [0041]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Bradford et al. modified by Kunio et al., Kemp, and Lee et al. with a tunnel like structure in order to contain the air flow of the pollen to the plants in the plant containers to increase effectiveness. 
Regarding claim 13, Bradford et al. as modified by Kunio et al., Kemp, Lee et al., and Solomon et al. teaches wherein the tunnel like structure of the fertilization section is formed along a straight section of track (Solomon et al.: Fig. 2b, paragraph [0041]), and wherein an air supply pipe is provided under length of track, the fertilization section having inner sidewalls (Solomon et al.: paragraph [0041]), and the air supply pipe having branch air supply pipes adjacent the inner sidewalls of the tunnel like structure, and further comprising a plurality of air supply nozzles (296), the air supply nozzles configured to supply air to plants in plant containers as they are moved through the tunnel like structure by the chain portion of the trolley conveyor, so that pollen is moved between plants in plant containers (Lee et al.: paragraph [0058] discusses fertilization with air circulation for pollen). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLY W. LYNCH whose telephone number is (571)272-5552. The examiner can normally be reached Monday-Thursday 7:30am-5:30pm, Eastern Time, alternate Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CARLY W. LYNCH/Examiner, Art Unit 3643                                                                                                                                                                                                        
/PETER M POON/Supervisory Patent Examiner, Art Unit 3643